Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/734,160 filed on 5/2/22 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-20 of U.S. Patent No. 11,322,185.  They appear to claim similar limitations using similar terminology.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “to read data from a random access memory or to write data to the random access memory, wherein each read or write command includes an address of a location where the data to be read is stored or where the data is to be written in the random access memory, wherein the random access memory can process commands at a first rate when the series of commands matches a pattern, and wherein the random access memory can process commands at a second, slower, rate when the series of commands does not match the pattern”, “a plurality of data cells arranged in rows and column”, and “a master device operating at a first clock rate” from claims 1-20 of U.S. Patent No. 11,322,185 to arrive at claims 1-20 of the instant application in order to have a less complex system.  See In re Karlson, 311, F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,867,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations disclosed in claims 1-20 of the instant case are also disclosed, inter alia, in claims 1-21 of U.S. Patent No. 10,867,642.  They appear to claim similar limitations using similar terminology.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the limitations “of processing commands at a random access memory based upon dynamically determined timing conditions”, “to read data from the random access memory or to write data to the random access memory, wherein each read or write command includes an address of a location where the data to be read is stored or where the data is to be written in the random access memory, wherein the random access memory can process commands at a first rate when the series of commands matches a pattern, and wherein the random access memory can process commands at a second, slower, rate when the series of commands does not match the pattern; ”, “by: storing the portion of the address of the command; and providing a portion of the address in the current command and a stored, corresponding portion in the address of the immediately prior command to a comparator, wherein the current command can be processed at a first, faster rate when the corresponding portion of the address in the current command and in the prior command are the same” from claims 1-21 of U.S. Patent No. 10,867,642 to arrive at claims 1-20 of the instant application in order to have a less complex system.  See In re Karlson, 311, F.2d 581, 583, 136 USPQ 184, 186 (CCPA 1963).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 8, the phrase “a random access memory” renders the claim indefinite since it’s not clear if it should read ---the random access memory--- or if the phrase is referring to a different and distinct instance of a random access memory and not the one already recited from line 1.
With regards to claims 9-15, due to their direct or indirect dependence from claim 8, they suffer from the same deficiencies and are rejected under the same rationale.
Due to the vagueness and a lack of clear definiteness in the claims, the claims have been treated on their merits as best understood by the examiner.
Allowable Subject Matter
Claims 1-7 and 16-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action or by submitting a Terminal Disclaimer as disclosed above.
Claims 8-15 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth above in this Office action or by submitting a Terminal Disclaimer as disclosed above, and if rewritten or amended to overcome the under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 1, 8 and 16, the prior art of record alone or in combination fails to teach or fairly suggest asserting a ready signal upon determining that the series of commands matches the pattern, wherein, when the ready signal is asserted, a random access memory is configured to receive and begin processing a next command upon processing the current command at a first rate instead of waiting until the current command is processed at a second, slower rate, in combination with the other limitations found in the respective claims.
With regards to claims 2-7, due to their direct or indirect dependence from claim 1, they include allowable subject matter for at least the same reasons.
With regards to claims 9-15, due to their direct or indirect dependence from claim 8, they include allowable subject matter for at least the same reasons.
With regards to claims 17-20, due to their direct or indirect dependence from claim 16, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20140181433 to Pfeffer series of commands matching a pattern when a portion of a current command address matches the same portion of the address of a prior command.
US Patent No. 8,880,831 to Krishnan teaches training read latency of a memory.  A memory controller having a command FIFO buffer conveys commands.  During a startup routine, the memory controller compares data received by a data queue to a known data pattern after a specified number of clock cycles.  If no pattern matches the received data, the memory controller programs a second value into a register.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181